Citation Nr: 1823672	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include secondary to his service-connected left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2018, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDING OF FACT

The evidence is in relative equipoise with respect to whether the Veteran's right knee disability was incurred secondary to his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

In the case at hand, the Board has considered whether service connection for a right knee disability is warranted on a direct basis or on a presumptive basis.  However, the Veteran does not contend that service connection is warranted on these bases and the evidence is not at least in equipoise with respect to these theories of entitlement.  

Rather, the Veteran contends that he developed a right knee disability secondary to his service-connected left knee degenerative joint disease.  (See February 2012 claim form.)  

A September 2005 opinion from the Veteran's private doctor notes that the Veteran has been favoring his right knee due to an injury he suffered to his left knee in service.  He opined that part of the Veteran's symptoms are due to the fact that he has had to favor his injured left knee and has put more pressure on his right knee, with some subsequent arthritis and meniscal pathology.

A September 2012 VA examiner opined that the Veteran's right knee disabilities, diagnosed as degenerative joint disease, patellofemoral syndrome, and patellar osteophytes, are at least as likely as not proximately due to or the result of his service-connected left knee condition.  In his rationale, the examiner included a description of the Veteran's pertinent medical history.  He also stated that it is well-documented that an injury to one knee will lead to increased wear and tear on the contralateral knee since gait is altered, as is the case with this Veteran.  

Also of record is a June 2013 VA medical opinion that was obtained as a clarification request of the September 2012 opinion.  The examiner reviewed the claims file and recent examination.  Based on the Veteran's reported history, she opined that the Veteran's right knee disability was a unique and separate condition from his left knee disability.  She stated that she would not think that just a few years of potentially favoring one knee over the other would cause the development of the right knee disability.  Therefore, she found it less likely than not that the right knee disability is due to the left knee disability.  

All three individuals who have authored opinions in this case are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All three individuals demonstrate familiarity with the Veteran's pertinent medical history, and all three provide a rationale with explanation that discusses the facts of the Veteran's case and pertinent medical principles.  

Ultimately, the Board can find no reason to favor one opinion over the others.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability, is warranted.


ORDER

Entitlement to service connection for a right knee disability, to include secondary to his service-connected left knee disability, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


